Citation Nr: 1026566	
Decision Date: 07/16/10    Archive Date: 07/28/10

DOCKET NO.  06-05 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen a 
previously denied claim of service connection for arthritis in 
multiple joints, including as secondary to service-connected 
rheumatic heart disease.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from September 1970 to April 1971.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of an April 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, 
Texas, in which the RO essentially reopened the Veteran's 
previously denied claim of service connection for arthritis in 
multiple joints, including as secondary to service-connected 
rheumatic heart disease, and denied this claim on the merits.  A 
Travel Board hearing was held at the RO before the undersigned 
Acting Veterans Law Judge in June 2009 and a transcript of this 
hearing has been added to the claims file.

The issue of whether new and material evidence has been 
received to reopen a previously denied claim of service 
connection for a seizure disorder been raised by the 
record, but has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  The Veteran specifically 
requested that this claim be reopened in testimony at his 
July 2006 RO hearing.  Therefore, the Board does not have 
jurisdiction over this claim and it is referred to the AOJ 
for appropriate action.  

In a decision dated on June 19, 1990, the Board denied the 
Veteran's claim of service connection for arthritis in multiple 
joints (characterized as rheumatoid arthritis), including as 
secondary to service-connected rheumatic heart disease.  The 
Veteran did not appeal this decision, and it became final.  See 
38 U.S.C. § 4004(b) (renumbered and revised as amended at 
38 U.S.C.A. § 7104 (West 1991 & Supp. 2002)); 38 C.F.R. 
§§ 19.104, 19.194 (1989).  

The Board does not have jurisdiction to consider a claim that has 
been adjudicated previously unless new and material evidence is 
presented.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  
Therefore, the issue of whether new and material evidence has 
been received to reopen a claim of service connection for 
arthritis in multiple joints, including as secondary to service-
connected rheumatic heart disease, is as stated on the title 
page.  Regardless of the RO's actions, the Board must make its 
own determination as to whether new and material evidence has 
been received to reopen this claim.  That is, the Board has a 
jurisdictional responsibility to consider whether a claim should 
be reopened.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. 
Cir. 2001).

As will be explained below in greater detail, the Board finds 
that new and material evidence has been received to reopen the 
previously denied claim of service connection for arthritis in 
multiple joints, including as secondary to service-connected 
rheumatic heart disease.  The Board also finds that additional 
development is necessary prior to adjudication of this reopened 
claim on the merits.  The reopened claim of service connection 
for arthritis in multiple joints, including as secondary to 
service-connected rheumatic heart disease, is addressed in the 
REMAND portion of the decision below and is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the Veteran if further action is required on his 
part.


FINDINGS OF FACT

1.  The veteran's claim for service connection for arthritis in 
multiple joints (characterized as rheumatoid arthritis) was 
previously denied by the Board in a June 1990 decision.

2.  The June 1990 Board decision was not appealed.

3.  Relevant evidence submitted since the June 1990 Board 
decision is new in that it has not been previously considered, 
and it is material in that it relates to an unestablished fact 
necessary to substantiate the claims.




CONCLUSIONS OF LAW

1.  The June 1990 Board Decision is final.  38 U.S.C.A. § 4004(b) 
(1990); 38 C.F.R. § 19.104 (1989); currently 38 U.S.C.A. § 
7104(b) (West 2002); 38 C.F.R. § 20.1100 (2009).

2. New and material evidence has been received to reopen the 
claim of entitlement to service connection for arthritis of 
multiple joints.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify the veteran of information and evidence necessary 
to substantiate the claim and redefined its duty to assist him in 
obtaining such evidence.  38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2006).  
Given the favorable disposition of the action here, which is not 
prejudicial to the veteran, the Board need not assess VA's 
compliance with the VCAA in the context of this jurisdictional 
issue.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

The Veteran contends that new and material evidence has been 
received sufficient to reopen his previously denied service 
connection claim for arthritis in multiple joints, including as 
secondary to service-connected rheumatic heart disease.  The 
Veteran specifically contends that he was diagnosed as having 
arthritis in multiple joints during active service.  He also 
contends that he has submitted new and material evidence which 
relates his arthritis in multiple joints to active service.  He 
contends further that he has submitted new and material evidence 
which shows that his service-connected rheumatic heart disease 
caused or aggravated his arthritis in multiple joints.

In June 1990, the Board denied the Veteran's claim of service 
connection for arthritis in multiple joints (characterized as 
rheumatoid arthritis), including as secondary to service-
connected rheumatic heart disease.  The Board specifically 
determined in this decision that there was no current evidence of 
rheumatoid arthritis and this claimed disability was not related 
etiologically to the Veteran's service-connected rheumatic heart 
disease.  The Veteran did not appeal this decision and it is 
final.  38 U.S.C.A. § 4004(b) (1990); 38 C.F.R. § 19.104 (1989); 
currently 38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 
(2009).

The claim of service connection for arthritis in multiple joints, 
including as secondary to service-connected rheumatic heart 
disease, may be reopened if new and material evidence is 
submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The 
Veteran filed his most recent application to reopen the 
previously denied service connection claim for arthritis in 
multiple joints, including as secondary to service-connected 
rheumatic heart disease, on a VA Form 21-4138 which was date 
stamped as received by the RO on February 27, 2004.  New and 
material evidence is defined by regulation.  See 38 C.F.R. 
§ 3.156(a) (2009).  New evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with the previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened and must raise a reasonable 
possibility of substantiating the claim.  Id.  In determining 
whether evidence is new and material, the credibility of the new 
evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 
513 (1992).

New evidence submitted since the June 1990 Board decision 
consists of VA treatment records, VA examination reports, and the 
Veteran's testimony.  The Veteran testified that he thought he 
was told in service that he had rheumatic arthritis.  This 
testimony is presumed credible for the limited purpose of 
reopening a claim.  See Justus, 3 Vet. App. at 513.  This 
testimony addresses an unestablished fact necessary to 
substantiate the claim.  It addresses both diagnosis and etiology 
of the claimed disability.  Accordingly, the claim of service 
connection for arthritis in multiple joints, including as 
secondary to service-connected rheumatic heart disease, is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2009).
ORDER

As new and material evidence has been received, the previously 
denied claim of service connection for arthritis in multiple 
joints, including as secondary to service-connected rheumatic 
heart disease, is reopened; to this extent only, the appeal is 
granted.


REMAND

At the June 2009 hearing, the veteran testified that he receives 
ongoing VA treatment.  The Veteran testified that he currently 
was being treated at the VA Outpatient Clinic in Lubbock, Texas, 
for arthritis in multiple joints.  He also testified that he had 
been treated regularly at this VA facility for arthritis in 
multiple joints since January 2008.  Unfortunately, however, 
these records have not been obtained.  It appears that the most 
recent VA outpatient treatment records obtained by the RO are 
dated only through June 2008.  The Board finds that, on remand, 
the RO/AMC should attempt to obtain all of the Veteran's up-to-
date VA and private treatment records.  38 U.S.C.A. § 5103A(c) 
(West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) 
(VA medical records are in constructive possession of the agency, 
and must be obtained if the material could be determinative of 
the claim).

A review of the claims file also shows that the Veteran currently 
is in receipt of Social Security Administration (SSA) benefits.  
In August 2008, the Veteran reported that he had started 
receiving a check from SSA although he did not indicate whether 
this check was for SSA disability benefits.  Later in August 
2008, VA's Pension Management Center in St. Paul, Minnesota, 
notified the Veteran that his non-service-connected pension was 
being terminated because he was in receipt of SSA benefits.  
Receipt of these SSA benefits caused the Veteran's annual income 
to exceed the income limits for VA non-service-connected pension 
benefits.  The Board notes that VA has a duty to obtain SSA 
records when it has actual notice that the Veteran is receiving 
SSA benefits.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  
Although it is not clear from a review of the claims file whether 
the Veteran is in receipt of SSA disability benefits, the Board 
finds that, on remand, the AMC/RO must contact SSA and attempt to 
obtain the Veteran's complete SSA records, including any 
administrative decision(s) on his application for SSA benefits 
and all underlying medical records.

Lastly, there is at least some evidence of a disability (the 
Veteran's testimony) and there is conflicting evidence as to the 
diagnosis of a specific type of arthritis or whether the Veteran 
has arthritis at all.  Consequently, the Board concludes that a 
remand is necessary in order to accord the veteran a VA 
examination, which includes a review of the claims file for the 
veteran's pertinent medical and other history, to address the 
nature and etiology of his claimed disabilities.  See 38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4); see also Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991) (When the medical evidence 
of record is insufficient, in the opinion of the Board, or of 
doubtful weight or credibility, the Board must supplement the 
record by seeking an advisory opinion, ordering a medical 
examination, or citing recognized medical treatises that clearly 
support its ultimate conclusions.).  See also McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Issue appropriate VCAA notice on the 
Veteran's reopened claim of service 
connection for arthritis of multiple joints, 
including as secondary to service-connected 
rheumatic heart disease.  A copy of the 
notice letter should be included in the 
claims file.

2.  Contact the Veteran and/or his service 
representative and ask him to identify all VA 
and non-VA clinicians who have treated him 
for arthritis of multiple joints, including 
as secondary to service-connected rheumatic 
heart disease, since his separation from 
active service.  Obtain all VA treatment 
records that have not been obtained already.  
Specifically, obtain all of the 
Veteran's VA treatment records from the 
VA Outpatient Clinic in Lubbock, Texas, 
dated since June 2008.  Once signed 
releases are obtained from the Veteran, 
obtain any private treatment records that 
have not been obtained already.  A copy of 
any response(s), to include a negative reply 
and any records obtained, should be included 
in the claims file.

3.  Contact the Social Security 
Administration (SSA) and request that SSA 
provide the Veteran's complete SSA records, 
including any administrative decision(s) on 
his application for SSA disability benefits 
and all underlying medical records.  A copy 
of any request(s) to SSA, and any response(s) 
from SSA, to include a negative reply and any 
records obtained, should be included in the 
claims file.

4.  The RO/AMC should schedule the Veteran 
for an examination to determine the nature 
and etiology of his arthritis disability, if 
any.  The examiner must be provided with the 
claims file in advance of the examination.  
The examiner should conduct all necessary 
tests and is requested to determine if the 
Veteran currently suffers from arthritis, 
whether osteoarthritis, rheumatoid arthritis, 
or arthritis related to rheumatic heart 
disease.  If an arthritic disability of 
multiple joints is diagnosed, the examiner 
should provide an opinion as to whether it is 
at least as likely as not (i.e. 50 percent 
probability or more) that the Veteran's 
arthritis of multiple joints was caused or 
aggravated by active service or is related to 
rheumatic heart disease.  When offering this 
opinion the examiner should specifically 
address the opinions of the VA examiners in 
March 2005 and August 2006.  A complete 
rationale for any opinion offered should be 
provided.

5.  Then, readjudicate the Veteran's claim of 
service connection for arthritis of multiple 
joints, including as secondary to service-
connected rheumatic heart disease.  If the 
benefit sought on appeal remains denied, the 
Veteran and his service representative should 
be provided a supplemental statement of the 
case.  An appropriate period of time should 
be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
ROBERT C. SCHARNBERGER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


